 

VERTEX ENERGY, INC. 8-K [vtnr-8k_121817.htm]

 

Exhibit 10.4

 





SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of December 15, 2017 by and among VERTEX ENERGY, INC., a Nevada corporation
(“Parent”), VERTEX ENERGY OPERATING, LLC, a Texas limited liability company (the
“Lead Borrower”), the other Borrowers signatory hereto, ENCINA BUSINESS CREDIT,
LLC, as Agent, and the Lenders signatory hereto.

W I T N E S S E T H:

WHEREAS, Parent, the Lead Borrower, the other Loan Parties, Agent and the
Lenders from time to time party thereto are parties to that certain Credit
Agreement dated as of February 1, 2017 (as amended, restated, supplemented or
modified from time to time, the “Credit Agreement”; unless otherwise defined
herein, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings assigned to such terms in the Credit
Agreement); and

WHEREAS, the Loan Parties have requested that the Agent and Lenders amend
certain provisions of the Credit Agreement, and subject to the satisfaction of
the conditions set forth herein, the Agent and the Lenders signatory hereto are
willing to do so, on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

1.       

Amendments to Credit Agreement. Upon satisfaction of the conditions set forth in
Section 2 hereof, the Credit Agreement is hereby amended as follows:

a.       

Section 7.16 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

“7.16.

Minimum Availability. Permit Availability at any time to be less than (a) on or
prior to December 31, 2017, $1,500,000 and (b) after December 31, 2017,
$2,500,000.”

2.       

Conditions. Provided that each of the conditions precedent set forth in this
Section 2 has been met (or waived by Agent) as of the date hereof, this
Amendment shall be deemed effective as of November 5, 2017:

a.       

the execution and delivery of this Agreement by each Loan Party, Agent and the
Lenders;

b.       

the truth and accuracy of the representations and warranties contained in
Section 3 hereof;

  

 

 

c.       

Agent shall have received confirmation that the Loan Parties have engaged a
third-party consultant reasonably acceptable to Agent to perform services of a
scope reasonably acceptable to Agent;

d.       

Agent shall have received an amendment to the Term Loan Agreement corresponding
in relevant part to this Agreement and otherwise in form and substance
reasonably satisfactory to Agent, executed and delivered by each Loan Party, the
Term Loan Agent and the Required Lenders (as defined in the Term Loan
Agreement); and

e.       

Agent shall have received such other documents, opinions or materials reasonably
requested by Agent, in form and substance reasonably acceptable to Agent.

3.       

Representations and Warranties. Each Loan Party hereby represents and warrants
to Agent and each Lender as follows:

a.       

the execution, delivery and performance by such Loan Party of this Agreement has
been duly authorized by all necessary corporate or other organizational action,
and does not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach, termination,
or contravention of, or constitute a default under, or require any payment to be
made under (i) any Material Contract or any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the creation of any Lien upon any
asset of such Loan Party (other than Liens in favor of the Agent under the
Security Documents); or (d) violate any Law;

b.       

such Loan Party has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement and the Credit Agreement, as
amended hereby;

c.       

this Agreement constitutes a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

d.       

after giving effect to this Agreement and the transactions contemplated hereby,
each of the representations and warranties of such Loan Party contained herein,
in Article V of the Credit Agreement or in any other Loan Document are true and
correct in all material respects on and as of the date hereof, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, (ii)
in the case of any representation and warranty qualified by materiality, they
shall be true and correct in all respects and (iii) for purposes of this Section
3(d), the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement; and

e.       

after giving effect to this Agreement, no Default or Event of Default has
occurred and is continuing or would result from the transactions contemplated
hereby.

2 

 

 

4.       

No Modification. Except as expressly set forth herein, nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Loan Documents or
constitute a course of conduct or dealing among the parties. Except as expressly
stated herein, the Agent and Lenders reserve all rights, privileges and remedies
under the Loan Documents. Except as amended or consented to hereby, the Credit
Agreement and other Loan Documents remain unmodified and in full force and
effect. All references in the Loan Documents to the Credit Agreement shall be
deemed to be references to the Credit Agreement as modified hereby. This
Agreement shall constitute a Loan Document.

5.       

Counterparts. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 2, this Agreement shall
become effective when it shall have been executed by the Agent and when the
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, pdf or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

6.       

Successors and Assigns. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of the Agent and each Lender.

7.       

Governing Law. This Agreement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of Illinois.

8.       

Severability. If any provision of this Agreement is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.       

Section Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement.

3 

 

 

10.       

Reaffirmation. Each of the Loan Parties as debtor, grantor, pledgor, guarantor,
assignor, or in other any other similar capacity in which such Loan Party grants
liens or security interests in its property or otherwise acts as accommodation
party or guarantor, as the case may be, hereby (i) ratifies and reaffirms all of
its payment and performance obligations, contingent or otherwise, under each of
the Loan Documents to which it is a party (after giving effect hereto) and (ii)
to the extent such Loan Party granted liens on or security interests in any of
its property pursuant to any such Loan Document as security for or otherwise
guaranteed the Borrower’s Obligations under or with respect to the Loan
Documents, ratifies and reaffirms such guarantee and grant of security interests
and liens and confirms and agrees that such security interests and liens
hereafter secure all of the Obligations as amended hereby. Each of the Loan
Parties hereby consents to this Agreement and acknowledges that each of the Loan
Documents remains in full force and effect and is hereby ratified and
reaffirmed. The execution of this Agreement shall not operate as a waiver of any
right, power or remedy of the Agent or Lenders, constitute a waiver of any
provision of any of the Loan Documents or serve to effect a novation of the
Obligations.

11.       

Release of Claims. In consideration of the Lenders’ and the Agent’s agreements
contained in this Agreement, each Loan Party hereby irrevocably releases and
forever discharge the Lenders and the Agent and their affiliates, subsidiaries,
successors, assigns, directors, officers, employees, agents, consultants and
attorneys (each, a “Released Person”) of and from any and all claims, suits,
actions, investigations, proceedings or demands, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law of any kind or character, known or unknown, which such Loan Party
ever had or now has against Agent, any Lender or any other Released Person which
relates, directly or indirectly, to any acts or omissions of Agent, any Lender
or any other Released Person relating to the Credit Agreement or any other Loan
Document on or prior to the date hereof.

12.       

Postclosing Covenant. The Loan Parties shall retain the consultant engaged
pursuant to Section 2(c) to perform the services described therein through and
including January 31, 2018 (or such earlier date as Agent may determine in its
sole discretion).

[Signature pages follow.]

4 

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date set forth above.

Lead Borrower:

VERTEX ENERGY OPERATING, LLC

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart     Its: CEO

 

Additional Borrowers:

BANGO OIL LLC

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart    Its: CEO

 

VERTEX REFINING NV, LLC

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart    Its: CEO

 

VERTEX REFINING OH, LLC

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart    Its: CEO

 

VERTEX MERGER SUB, LLC

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart    Its: CEO

VERTEX RECOVERY MANAGEMENT LA, LLC

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart    Its: CEO

 

VERTEX REFINING LA, LLC

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart    Its: CEO

 

VERTEX II GP, LLC

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart    Its: CEO

 

VERTEX ACQUISITION SUB, LLC

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart    Its: CEO


 

[Signature Page to Second Amendment to Credit Agreement]

 

 

CEDAR MARINE TERMINALS, LP

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart   Its: CEO 

 

VERTEX RECOVERY, L.P.

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart    Its: CEO

CROSSROAD CARRIERS, L.P.

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart    Its: CEO

 

H&H OIL, L.P.

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart    Its: CEO

 

VERTEX RECOVERY MANAGEMENT, LLC

By: /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart   Its: CEO 

 

VERTEX ENERGY, INC., as Parent and as a Guarantor

By: /s/ Benjamin P. Cowart Name: Benjamin P. Cowart   Title: CEO  


 

[Signature Page to Second Amendment to Credit Agreement]

 

 

AGENT:

ENCINA BUSINESS CREDIT, LLC, as Agent

By: /s/ Daniel Ross   Name: Daniel Ross    Title: Its Duly Authorized Signatory


 

[Signature Page to Second Amendment to Credit Agreement]

 

 

ENCINA BUSINESS CREDIT SPV, LLC, as a Lender     By: /s/ Daniel Ross  Name:
Daniel Ross    Title: Authorized Signatory


 

[Signature Page to Second Amendment to Credit Agreement]

 

 

CrowdOut Capital LLC, as a Lender



By: /s/ Alexander Schoenbaum   Name: Alexander Schoenbaum    Title: CEO


 

[Signature Page to Second Amendment to Credit Agreement]